Wash, J.,
delivered the opinion of the Court.
This was an action of trespass, commenced before a Justice of the Peace, in which the plaintiffs had judgment, from which the defendant appealed to the Circuit Court, where there were a verdict and judgment for the defendant; from which the plaintiffs appealed to this Court. It cannot be necessary to examine minutely into the proceedings of the Circuit Court. The verdict of the jury, as returned into Court and recorded, is in these words, viz: “ We, the jury, find for the defendant, by order of the Court;” and upon the verdict so found, judgment was rendered for the defendant. Neither the order in terms, nor the reasons that induced the Court to make such an one, appear in the record.
The Circuit Court most manifestly erred in giving such an order, and the finding of the jury in obedience thereto, is no sufficient foundation for the judgment rendered thereon; which must, therefore, be reversed with costs, and the cause remanded for further proceedings.